SUBSCRIPTION AGREEMENT







To:

Spiral Toys, Inc.

29130 Medea Lane Apt 1207

Agoura Hills, CA 91301




Gentlemen:




1.

Subscription.




The undersigned (the "Purchaser"), intending to be legally bound, hereby
irrevocably agrees to purchase from Spiral Toys, Inc., (the “Company”), the
number of shares, set forth on the Signature Page at the end of this
subscription Agreement (the “Agreement”) at a purchase price of $0.30 per share,
upon the terms and conditions hereinafter set forth. This subscription is
submitted to the Company in accordance with and subject to the terms and
conditions described in this Agreement.




The undersigned is delivering (i) the subscription payment made payable to the
Company, (ii) two executed copies of the Signature page at the end of this
Agreement, and (iii) one executed copy of Purchaser Questionnaire for
Individuals (if appropriate), attached hereto as Exhibit II, to:




Spiral Toys, Inc.

29130 Medea Lane Apt 1207

Agoura Hills, CA 91301

Phone number (917) 335-6161




The undersigned understands that the Common Stock is being issued pursuant to
the exemption from the registration requirements of the United States Securities
Act of 1933, as amended (the "Securities Act"), provided by Regulation D Rule
506 of such Securities Act. As such, the Common Stock is only being offered and
sold to investors who qualify as “accredited investors" and the Company is
relying on the representations made by the undersigned in this Agreement that
the undersigned qualifies as such an accredited investor. The shares of Common
Stock are "restricted securities" for purposes of the United States securities
laws and cannot be transferred except as permitted under these laws. The shares
when issued will have a legend on the certificates indicating that there will be
a period of 12 months from the date the shares are issued until any restrictive
legends can be removed.




2.

Acceptance of Subscription.




The Offering will be open until the earlier to occur of (i) APRIL 15, 2015; or
(ii) the sale of all of the common shares, unless extended by us for up to an
additional 30 day period, in the Company’s discretion.




Subject to applicable state securities laws, the Purchaser may not revoke any
subscription that such Purchaser delivers to the Company. However, the
undersigned understands and agrees that the Company, in its sole discretion, may
(i) reject the subscription of any Purchaser, whether or not qualified, in whole
or in, part, and (ii) may withdraw the Offering at any time prior to the
termination of the Offering.  The Company shall have no obligation to accept
subscriptions in the order received. This subscription shall become binding only
if accepted by the Company.




3.

Representations and Warranties.




3.1.

The Company represents and warrants to, and agrees with the undersigned as
follows, in each case as of the date hereof and in all material respects as of
the date of any





closing, except for any changes resulting solely from the Offering:




(a)

The Company is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation (Nevada) with full power and
authority to own, lease, license and use its properties and assets and to carry
out the business in which it is engaged. The Company is in good standing as a
foreign corporation in every jurisdiction in which its ownership, leasing,
licensing or use of property or assets or the conduct of its business makes such
qualification necessary, except where the failure to be so qualified would not
have a material adverse effect on the Company.




(b)

The authorized capital stock of the Company will consist of 100,000,000 shares
of common stock, par value $0.0001 per share, plus 1,000,000 preferred shares at
$0.0001 per share. After the closing there will be no more than 46,500,000
common shares issued, and there will be no preferred shares issued and
outstanding.




Each outstanding share of Stock is validly authorized, validly issued, fully
paid and non-assessable, without any personal liability attaching to the
ownership thereof and has not been issued and is not or will not be owned or
held in violation of any preemptive rights of stockholders. There is no
commitment, plan or arrangement to issue, and no outstanding option, warrant or
other right calling for the issuance of, any share of capital stock of the
Company or any security or other instrument which by its terms is convertible
into, exercisable for or exchangeable for capital stock of the Company. There is
outstanding no security or other instrument which by its terms is convertible
into or exchangeable for capital stock of the Company, save and except for stock
options granted in the ordinary course of business to employees, management,
consultants or advisors.




(c)

There is no litigation, arbitration, claim, governmental or other proceeding
(formal or informal), or investigation pending or, to the best knowledge of the
officers of the Company, threatened with respect to the Company, or any of its
subsidiaries, operations, businesses, properties or assets.




(d)

The Company is not in violation of, or in default with respect to, any law,
rule, regulation, order, judgment or decree or such as in the aggregate do not
now have and will not in the future have a material adverse effect upon the
operations, business, properties or assets of the Company; nor is the Company
required to take any action in order to avoid any such violation or default.




(e)

The Company has all requisite power and authority (i) to execute, deliver and
perform its obligations under this Agreement, and (ii) to issue and sell the
shares in the Offering.




(f)

No consent, authorization, approval, order, license, certificate or permit of or
from, or declaration or filing with, any United States federal, state, local, or
other applicable governmental authority, or any court or any other tribunal, is
required by the Company for the execution, delivery or performance by the
Company of this Agreement or the issuance and sale of the shares, except such
filings and consents as may be required and have been or at the initial closing
will have been made or obtained under the laws of the United States federal and
state securities laws.




(g)

The execution, delivery and performance of this Agreement and the issuance of
the Shares will not violate or result in a breach of, or entitle any party (with
or





2




without the giving of notice or the passage of time or both) to terminate or
call a default under any agreement or violate or result in a breach of any term
of the Company's Articles of Incorporation or Bylaws of, or violate any law,
rule, regulation, order, judgment or decree binding upon, the Company, or to
which any of its operations, businesses, properties or assets are subject, the
breach, termination or violation of which, or default under which, would have a
material adverse effect on the operations, business, properties or assets of the
Company.




(h)

The Shares issuable in this Offering are validly authorized and, if and when
issued in accordance with the terms and conditions set forth in this Agreement,
will be validly issued, fully paid and non-assessable without any personal
liability attaching to the ownership thereof, and will not be issued in
violation of any preemptive or other rights of stockholders.




(i)

This Agreement does not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading. Without limiting the generality of the
foregoing, there has been no material adverse change in the financial condition,
results of operations, business, properties, assets, liabilities, or, to the
knowledge of the Company.




3.2.

The undersigned hereby represents and warrants to, and agrees with, the Company
as follows:




(a)

The undersigned is an "Accredited Investor" as that term is defined in Rule 501
(a) of Regulation D promulgated under the Securities Act, and as specifically
indicated in Exhibit I attached to this Agreement. "




(b)

For California and Massachusetts individuals: If the subscriber is a California
resident, such subscriber's investment in the Company will not exceed 10% of
such subscriber's net worth (or joint net worth with his spouse). If the
subscriber is a Massachusetts resident, such subscriber's investment in the
Company will not exceed 25% of such subscriber's joint net worth with such
subscriber's spouse (exclusive of principal residence and its furnishings).




(c)

If a natural person, the undersigned is: a bona fide resident of the state or
non-United States jurisdiction contained in the address set forth on the
Signature Page of this Agreement as the undersigned's home address; at least 21
years of age; and legally competent to execute this Agreement. If an entity, the
undersigned has its principal offices or principal place of business in the
state or non-United States jurisdiction contained in the address set forth on
the Signature Page of this Agreement, the individual signing on behalf of the
undersigned is duly authorized to execute this Agreement and this Agreement
constitutes the legal, valid and binding obligation of the undersigned
enforceable against the undersigned in accordance with its terms.







(d)

The undersigned is familiar with the Company's business, plans and financial
condition, the terms of the Offering and any other matters relating to the
Offering, the undersigned has received all materials which have been requested
by the undersigned, has had a reasonable opportunity to ask questions of the
Company and its representatives, and the Company has answered all inquiries that
the undersigned or the undersigned's representatives have put to it. The
undersigned has had access to all additional information necessary to verify the
accuracy of the information set forth in this





3




Agreement and any other materials furnished herewith, and have taken all the
steps necessary to evaluate the merits and risks of an investment as proposed
hereunder.




(e)

The undersigned (or the undersigned's purchaser representative) has such
knowledge and experience in finance, securities, taxation, investments and other
business matters so as to be able to protect the interests of the undersigned in
connection with this transaction, and the undersigned's investment in the
Company hereunder is not material when compared to the undersigned's total
financial capacity.




(f)

The undersigned understands the various risks of an investment in the Company as
proposed herein and can afford to bear such risks, including, without
limitation, the risks of losing the entire investment.




(g)

The undersigned acknowledges that no market for the Stock presently exists and
none may develop in the future and that the undersigned may find it impossible
to liquidate the investment at a time when it may be desirable to do so, or at
any other time.




(h)

The undersigned has been advised by the Company that none of the Stock has been
registered under the Securities Act, that the Stock will be issued on the basis
of the statutory exemption provided by Rule 506 of the Securities Act or
Regulation D promulgated thereunder, or both, relating to transactions by an
issuer not involving any public offering and under similar exemptions under
certain state securities laws; that this transaction has not been reviewed by,
passed on or submitted to any federal or state agency or self-regulatory
organization where an exemption is being relied upon; and that the Company's
reliance thereon is based in part upon the representations made by the
undersigned in this Agreement.




(i)

The undersigned acknowledges that the undersigned has been informed by the
Company of or is otherwise familiar with, the nature of the limitations imposed
by the Securities Act and the rules and regulations thereunder on the transfer
of the Stock. In particular, the undersigned agrees that no sale, assignment or
transfer of any of the Stock shall be valid or effective, and the Company shall
not be required to give any effect to such a sale, assignment or transfer,
unless (i) the sale, assignment or transfer of such Stock is registered under
the Securities Act, it being understood that the Stock are not currently
registered for sale and that the Company has no obligation or intention to so
register the Stock, except as contemplated by the terms of this Agreement or
(ii) such Stock is sold, assigned or transferred in accordance with all the
requirements and limitations of Rule 144 under the Securities Act (it being
understood that Rule 144 is not available at the present time for the sale of
the Stock), or (iii) such sale, assignment or transfer is otherwise exempt from
registration under the Securities Act, including Regulation S promulgated
thereunder. The undersigned further understands that an opinion of counsel and
other documents may be required to transfer the Stock.




(j)

The undersigned acknowledges that the Stock shall be subject to a stop transfer
order and the certificate or certificates evidencing any Stock shall bear the
following or a substantially similar legend or such other legend as may appear
on the forms of Stock and such other legends as may be required by state blue
sky laws:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933 (THE "ACT") OR. APPLICABLE STATE
SECURITIES LAWS, AND SUCH SECURITIES





4




MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS
SUCH SALE OR TRANSFER IS EXEMPT FROM SUCH REGISTRATION REQUIREMENTS OF THE ACT
AND APPLICABLE STATE SECURITIES LAWS.




(k)

The undersigned will acquire the Stock for the undersigned's own account (or for
the joint account of the undersigned and the undersigned's spouse either in
joint tenancy, tenancy by 'he entirety or tenancy in common) for investment and
not with a view to the sale or distribution thereof or the granting of any
participation therein, and has no present intention of distributing or selling
to others any of such interest or granting any participation therein.




(l)

No representation, guarantee or warranty has been made to the undersigned by any
broker, the Company, any of the officers, directors, stockholders, partners,
employees or agents of either of them, or any other persons, whether expressly
or by implication, that:




(i)

the Company or the undersigned will realize any given percentage of profits
and/or amount or type of consideration, profit or loss as a result of the
Company's activities or the undersigned's investment in the Company; or




(ii)

the past performance or experience of the management of the Company, or of any
other person, will in any way indicate the predictable results of the ownership
of the Stock or of the Company's activities.




(n)

No oral or written representations have been made and no oral or written
information furnished to the undersigned or the undersigned's advisor(s) in
connection with the Offering.




(m)

The undersigned is not subscribing for the Stock as a result of or subsequent to
any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
presented at any seminar or meeting, or any solicitation of a subscription by a
person other than a representative of the Company with which the undersigned had
a pre-existing relationship in connection with investments in securities
generally.




(n)

The undersigned is not relying on the Company with respect to the tax and other
economic considerations of an investment.








5






(o)

The undersigned understands that the net; proceeds from all subscriptions paid
and accepted pursuant to the Offering (after deduction for commissions,
discounts and expenses of the Offering) will be used in all material respects
for the Company.




(p)

Without limiting any of the undersigned's other representations and warranties
hereunder, the undersigned acknowledges that the undersigned has reviewed and is
aware of the risk factors.




(q)

The undersigned acknowledges that the representations, warranties and agreements
made by the undersigned herein shall survive the execution and delivery of this
Agreement and the purchase of the Stock.




(r)

The undersigned has consulted his own financial, legal and tax advisors with
respect to the economic, legal and tax consequences of an investment in the
Stock and has not relied on the Company, its officers, directors or professional
advisors for advice as to such consequences.




4.

Indemnification.




The Purchaser understands the meaning and legal consequences of the
representations and warranties contained in Section 4.2, and agrees to indemnify
and hold harmless the Company and each member, officer, employee, agent or
representative thereof against any and all loss, damage or liability due to or
arising out of a breach of any representation or warranty, or breach or failure
to comply with any covenant, of the Purchaser, in this Subscription Agreement.
Notwithstanding any of the representations, warranties, acknowledgments or
agreements made herein by the Purchaser, the Purchaser does not thereby or in
any other manner waive any rights granted to the Purchaser under federal or
state securities laws.




5.

Provisions of Certain State Laws.




IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE ISSUER AND THE TERMS OF THE OFFERING INCLUDING THE MERITS AND RISKS
INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED TIE ADEQUACY OF THIS
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.




THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME.











6






6.

Additional Information.




The Purchaser hereby acknowledges and agrees that the Company may make or cause
to be made such further inquiry and obtain such additional information as they
may deem appropriate, with regard to the suitability of the undersigned.




7.

Irrevocability; Binding Effect.




The Purchaser hereby acknowledges and agrees that the Subscription hereunder is
irrevocable, that the Purchaser is not entitled to cancel, terminate or revoke
this Subscription Agreement or any agreements of the undersigned thereunder and
that this Subscription Agreement and such other agreements shall survive the
death or disability of the Purchaser and shall be binding upon and inure to the
benefit of the parties and their heirs, executors, administrators, successors,
legal representatives and assigns.  If the Purchaser is more than one person,
the obligations of the Purchaser hereunder shall be joint and several and the
agreements, representations, warranties and acknowledgments herein contained
shall be deemed to be made by and be binding upon each such person and his
heirs, executors, legal representatives and assigns.




8.

Modification.




Neither this Subscription Agreement nor any provisions hereof shall be waived,
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any such waiver, modification, discharge or termination
is sought.




9.

Notices.




Any notice, demand or other communication which any party hereto may be
required, or may elect, to give to any other party hereunder shall be
sufficiently given if (a) deposited, postage prepaid, in a United States mail
box, stamped registered or certified mail, return receipt requested, addressed
to such address as may be listed on the books of the Company, or (b) delivered
personally at such address.




10.

Counterparts.




This Subscription Agreement may be executed through the use of separate
signature pages or in any number of counterparts, and each such counterpart
shall, for all purposes, constitute one agreement binding on all parties,
notwithstanding that all parties are not signatories to the same counterpart.




11.

Entire Agreement.




This Subscription Agreement contains the entire agreement of the parties with
respect to the subject matter hereof and there are no representations, covenants
or other agreements except as stated or referred to herein.




12.

Severability.




Each provision of this Subscription Agreement is intended to be severable from
every other provision, and the invalidity or illegality of any Portion hereof
shall not affect the validity or legality of the remainder hereof.




13.

Assignability.




This Subscription Agreement is not transferable or assignable by the Purchaser.





7






14.

Applicable Law.




This Subscription Agreement shall be governed by and construed in accordance
with the laws of the State of California as applied to residents of that State
executing contracts wholly to be performed in that State.




15.

Choice of Jurisdiction.




The parties agree that any action or proceeding arising, directly, indirectly or
otherwise, in connection with, out of or from this Subscription Agreement, any
breach hereof or any transaction covered hereby shall be resolved within the
State of California. Accordingly, the parties consent and submit to the
jurisdiction of the United States federal and state courts located within the
State of California.




IN WITNESS THEREOF, the undersigned exercises and agrees to be bound by this
Subscription Agreement by executing the Signature Page attached hereto on the
date therein indicated.







* * * * *





8




SUBSCRIPTION AGREEMENT

SIGNATURE PAGE




By executing this Signature Page, the undersigned hereby executes, adopts and
agrees to all terms, conditions and representations of this Subscription
Agreement and acknowledges all requirements are met by the purchaser to purchase
shares in the Company.




Number of Shares Subscribed for__________at $0.30 per Share.




Aggregate Purchase Price: $ ____________________________________________________




Type of ownership:

____________

Individual

____________

Joint Tenants

____________

Tenants by the Entirety

____________

Tenants in Common

____________

Subscribing as Corporation or Partnership

____________

Other




IN WITNESS WHEREOF, the undersigned Purchaser has executed this Signature

Page this ____ day of _______, 201_.




_____________________________

______________________________

Exact Name in which Shares are to

Exact Name in which Shares are to

be Registered

be Registered




_____________________________

______________________________

Signature

Signature




_____________________________

______________________________

Print Name

Print Name




__________________________

______________________________

Tax Identification Number:

Tax Identification Number




_____________________________

______________________________

Mailing Address

Mailing Address




_____________________________

______________________________

City, State, Zip

City, State, Zip




_____________________________

______________________________

Residence Phone Number

Residence Phone Number

_____________________________

______________________________

Work Phone Number

Work Phone Number




_____________________________

______________________________

E-Mail Address

E-Mail Address








9




ACCEPTANCE OF SUBSCRIPTION







Spiral Toys, Inc. hereby accepts the subscription of _________________________
Shares as of the ____ day of _________, 201_.







SPIRAL TOYS, INC.







By:

______________________________

Mark Meyers, Chief Executive Officer











10










Exhibit I to Subscription Agreement




DEFINITION OF "ACCREDITED INVESTOR"

WITHIN THE MEANING OF REGULATION D




An accredited investor means any person who comes within any of the following
categories, or whom the Company reasonably believes comes within any of the
following categories, at the time of the sale of the Shares to that person:




(i)

any bank as defined in Section 3(a)(2) of the Securities Act or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity; any
broker dealer registered pursuant to Section 15 of the Exchange Act; any
insurance company as defined in Section 2(13) of the Securities Act; any
investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that act; any
Small Business Investment Company licensed by the U.S., Small Business
Administration under Section 301 (c) or (d) of the Small Business Investment Act
of 1958; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; any employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000, or, if a self-directed plan, with investment decisions made
solely by persons that are accredited investors;




(ii)

any private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;




(iii)

any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;




(iv)  

any of the directors or executive officers of the Company;




(v)  

any natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of investment in the Stock, exceeds $1,000,000;




(vi)

any natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person's spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching
that same income level in the current year;




(vii)  

any entity in which all of the equity owners are accredited investors.











11













Exhibit II to Subscription Agreement




PURCHASER QUESTIONNAIRE FOR INDIVIDUALS




Purpose of this Questionnaire.




Shares of Spiral Toys, Inc., a Corporation (the "Company'), are being offered
without registration under the Securities Act of 1933, as amended (the
"Securities Act"), or the securities laws of certain states, in reliance on the
private offering exemption contained in Rule 506 of the Securities Act and on
Regulation D of the Securities and Exchange Commission thereunder ("Regulation
D"), and in reliance on similar exemptions under certain applicable state laws.
The purpose of this Purchaser Questionnaire is to assure the Company that the
proposed purchaser meets the standards imposed for the application of such
exemptions including, but not limited to, whether the proposed purchaser
qualifies as an "accredited investor" as defined in Rule 501 under the Act, your
answers will at all times be kept strictly confidential. However, by signing
this purchaser Questionnaire you agree that the Company may present this
Purchaser Questionnaire to such parties as the Company may deem appropriate if
called upon under the law to establish the availability of any exemption from
registration of the private placement or if the contents hereof are relevant to
any issue in any action, suit or proceeding to which the Company is a party or
by which it may be bound. The undersigned realizes that this Purchaser
Questionnaire does not constitute an offer by the Company to sell shares but is
a request for information.




THE COMPANY WILL NOT OFFER OR SELL SHARES TO ANY INDIVIDUAL WHO HAS NOT FILLED
OUT, AS THOROUGHLY AS POSSIBLE, A PROSPECTIVE PURCHASER QUESTIONNAIRE.




Instructions:




One (1) copy of this Questionnaire should be completed, signed, dated and
delivered to:




Spiral Toys, Inc.

29130 Medea Lane Apt 1207

Agoura Hills, CA 91301




Please contact Bob Stewart at (917) 335-6161 if you have any questions with
respect to the Questionnaire.




PLEASE ANSWER ALL QUESTIONS. If the appropriate answer is "None" or "Not
Applicable," so state. Please print or type your answers to all questions.
Attach additional sheets if necessary to complete your answers to any item.








12













I.

General Information:

Name:  ________________________________

Date of Birth:  ______________________________

Residence Address:
 _______________________________________________________________

Business Address:
 ________________________________________________________________

Home Telephone No.:
______________________________________________________________

Business Telephone No:
 ____________________________________________________________

E-mail Address:
 ___________________________________________________________________

Preferred Mailing Address: ________ Business

or  _________

Home  (check one)

Social Security Number:
 ____________________________________________________________

Marital Status:
 ____________________________________________________________________




II.

Financial Condition:




1.

Did your individual annual income during each of 2012 and 2013 exceed $200,000
and do you reasonably expect your individual annual income during 2014 to exceed
$200,000?  

Yes _______

No _______

2.

Did your joint (with spouse) annual income during each of 2012 and 2013 exceed
$300,000 and do you reasonably expect your individual annual income during 2014
to exceed $300,000?

Yes _______

No  _______

3.

Does your individual or joint net worth exceed $1,000,000?

Yes _______

No  _______




By signing this Questionnaire I hereby confirm the following statements:




(a) I am aware that the offering of Stock will involve securities that are not
transferable and for which no market exists, thereby requiring my investment to
be maintained for an indefinite period of time.




(b)

My answers to the foregoing questions are, and were on any date (if any) that I
previously subscribed for Shares in the Company, true and complete to the best
of my information and belief and were true on any date that I previously as of,
and I will promptly notify the Company of any changes in the information I have
provided.




Executed:

Date:________________  _______________________________________________

(Printed Name)

Place:  ____________________________________




__________________________________________

(Signature)

__________________________________________

(Printed Name of Joint Subscriber)





13





